Title: From John Adams to Benjamin Rush, 7 July 1805
From: Adams, John
To: Rush, Benjamin



Quincy July 7th. 1805.

Your Letter, my dear Friend, of the 29th. of June, Suggets enough of Serious reflections, to compose a longer reply, than I am, at present disposed to write, or than you could read with any Satisfaction.
John Ross, and I think, some others, whom you have not mentioned were in the Boat with us from Point no Point. I wish to ascertain, if I could the Month and Day as well as the names of the Company. The Subject, all the time, was Independence. It made an impression on me, because it Seemed intended for my Instruction and Edification. There is something in my Composition, which restrains me from Rancor against any man with whom I have once lived in friendShip. Mr McKean, is one among many of my old friends, who have been separated from me, by political causes. I cannot rejoice at the Embarrassment he is in, or the humiliation that Seems to be preparing for him. He is one of the last Men in the United States who could consistently with his Priciples or disposition, throw himself into the Arms of a democratic faction. It will be very curious, if Duane Should appear to be an over-match for him, and his friends. Yet even this may happen, in Pensilvania. McKean, Dallas and Coxe are not at home in the democratical pallace. They must be ejected from that House of Pride as Spencer describes it, or the House will be dividied against itself.
I have not Seen an Aurora  a long time: but last night I was told that in the late papers of Mr Duane, he or his Writers are elaborately answering my Defence, and recommending a Government in one Assembly. This coincides with your Account that the old Errors on the Subject of Government Learning and Lawyers are revived. There is a body of People in every State in the Union, who, are both in heart and head of this Sect. This tribe will always be courted by the Seekers of Popularity and opposers of a good Systematik Government. They are properly the Sans culottes of this Country. Whoever courts them and builds upon them, will find himself in the Situation of Danton, who made two Speaches on the Subject which reveal the whole Mystery. "They now cry Danton and Robespierre, Said he but the moment they change the order and cry Vive Robespierre and Danton, off goes my head." Another Saying of Danton was this. "They have driven us into the Arms of the Sansculottes, and Sansculottism has destroyed France: it has ruined Us all; and will very Soon destroy itself." Danton, however, was not the first nor the last Demagogue who has gone down into the Pit with his eyes open.
It would indeed Seem as if mankind were, destined to be Slaves, as you told me, I said 30 years ago, All History and all Experience Seem to evince such a tendency. There is Liberty however, and there has been, in some Ages and Countries: and if this fact is admitted, Wise Men Should never despair, but always remember that no Effort will be lost. When I Said “the Sooner they fulfill their destiny, the better, I Said  as peevish and extravagant a Thing as Brutus did, When he Said he found Virtue but a Shadow, though he had worshiped her all his days as a Goddess. Such foolish Escapes of ill humour ought not to be remembered; or if not forgotten they ought to be reprobated.
Pensilvania is not alone. Every State in the Union is, in her case, in a larger or Smaller degree. Patriotism in this Country must be tinctured with English or french devotion or be without Support, and almost without friends. Independent unadulterated impartial Americanism is like Hayleys Old Maid, a decayed tree in a vast desert Plain of Sand or like Burke’s old Oak, torn up by the roots and laid prostrate by the late Hurricane: Every State in the Union has a party, like your "old wealthy native Citizens," who are Still Englishmen in their hearts, and will afford a mere American no Support. These factions from the Mississippi to St. Croix, have made it a fixed Principle, all along to hunt down every true American  and every Revolutionary Character, as Soon as they possibly could, and get them out of their Way. They were all in one of these Parties taught to turn their Eyes for this purpose upon that Scottish Creole Alexander Hamilton as their head, and what he was to do with them or what they were to do with him I will not at present Conjecture; but I have an opinion, which may one day be develloped. Probably it went no further than an Alliance with England, and an alienation from France, without well considering what must have been the necessary Effect of such a Plan. In this they fundamentally departed from my system, and my Maxim, which you know I have preached and inculcated for thirty Years and which Jefferson has been mean enough to Steal from me, and display as his own, “Friendship and Commerce with all Nations Alliances with none.” Washington learned it from me too, as you very well know, and practiced upon it, as far as he could, to my certain knowledge and by my constant advice at a time when he consulted me in every thing to the infinite Jealousy of Hamilton. Your Lady’s father Judge Stockton, Knew very well that this was my Maxim on the day of the vote of Independence, and his son Horatio, seems to have heard it from his Father, for he wrote with more cognizance de cause, at a certain critical period, than any other Writer in America. Even he however was too fulsome to Washington. I am always mortified when I See my Administration, Supported by the Name, Opinion or Authority of that Man, great and good, as he certainly was. If my Conduct cannot be justified by Reason, Justice and the public good, without the Smallest Aid from the Prejudices or Caprices of the People, or from the Judgment of any Single Individual on Earth, I pray that it may be condemned.
The human Understanding is very well in the ordinary Affairs of Life. In Architecture, Men consider the Elements about them, the Earth, the Air, the Water and the fire, and construct their houses very well to guard against the Dangers and Inconveniences of each. In Dress, in Furniture in Equipage, they consult nature tolerably well, and provide for their Comfort and Decency. But in Goverment they Seem to be destitute of common sense. The Nature of men and Things is laid out of the question. Experiment which is admitted in all other Arts and Sciences is wholly unheeded in this. A Strange Disposition prevails throughout all stages of Civilization, to live in hollow trees, and Log houses without chimneys or Windows; without any division of the parlour from the Kitchen or the Garret from the Cellar.
I cheerfully agree to confine your Letter to my family upon condition that you confine mine to yours. For mercy sake dont hint any thing from me to Tench Coxe or Tom Paine, to Pierpoint Edwards or Dr Dana
My Family join in Love to yours, with you old Friend /  and faithfull servant,
J. Adams